Citation Nr: 0018018	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Raynaud's Disease.

2.  Entitlement to a higher initial evaluation for service-
connected prostate cancer, status post-radical prostatectomy, 
rated as noncompensable.  

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.

These matters came to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
that decision, the RO granted the claim of entitlement to 
service connection for prostate cancer, status post radical 
proctectomy, and assigned a noncompensable evaluation, 
effective April 20, 1997.  In that same decision, the RO 
denied the claim of service connection for Raynaud's disease, 
and determined that a compensable rating of 10 percent was 
not warranted for multiple, noncompensable, service-connected 
disabilities.  In October 1998, the veteran filed a notice of 
disagreement with the rating assigned his prostate cancer and 
the denial of service connection for Raynaud's disease, and 
he raised the issue of service connection for post-traumatic 
stress disorder (PTSD) and peripheral neuropathy of the 
hands.  A statement of the case regarding the rating of the 
prostate cancer and service connection for Raynaud's disease 
was issued in November 1998.  In December 1998, the veteran 
filed his substantive appeal.  

In March 1999, the RO denied the claims of service connection 
for PTSD and peripheral neuropathy of the hands.  In May 
1999, the veteran filed a notice of disagreement with this 
decision, and raised the issue of a total rating based on 
hospitalization and convalescence related to his service-
connected prostate cancer.  However, a statement of the case 
has not been issued, and the matter of a total rating based 
on convalescence has not been adjudicated.  Therefore, the 
claims of service connection for PTSD and peripheral 
neuropathy of the hands are pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  Therefore, 
those issues will be remanded to the RO, rather than 
referred.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board refers the matter of a total rating based on 
convalescence to the RO for the appropriate action.  

In May 2000, the veteran appeared at the RO and testified 
before the undersigned.  During the hearing, the veteran 
informed the undersigned that he wished to submit evidence 
directly to the Board, and essentially waived Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(1999).  In June 2000, the Board received the additional 
evidence.  


FINDINGS OF FACT

1.  There is no competent evidence of record which tends to 
show a connection between Raynaud's disease and any disease 
or injury or other incident in service, including exposure to 
agent orange.

2.  There has been no local reoccurrence or metastasis of the 
veteran's service-connected prostate cancer, and the 
resulting disability is productive of no more than urinary 
frequency with daytime voiding interval between two and three 
hours. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for Raynaud's disease.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The criteria for a compensable evaluation of 10 percent 
for service-connected prostate cancer, status post-radical 
prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 3.350, 4.7, 4.115b, 
Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Raynaud's Disease

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Certain chronic diseases, including Raynaud's disease, will 
be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
Raynaud's disease.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the service and 
post-service medical records.  Here, the first requirement 
for a well-grounded claim is satisfied by the May 2000 letter 
from Peter Y. Lee, M.D., to the effect that the veteran's 
history is "compatible with Raynaud's phenomenon.".  

However, the service medical records are negative for 
findings or diagnoses of Raynaud's disease.  A March 1997 
private medical record reflects the veteran's complaints of 
blueness, numbness and tingling in the left hand.  On 
examination, there was some blueness, but the hand was not 
cold.  It was noted that another physician and an orthopedist 
saw the veteran for a consultation, but a diagnosis had not 
been resolved.  

The only reference to a connection to service is in Dr. Lee's 
May 2000 letter.  In that letter, the physician stated that 
the veteran reported that there was a possible association 
with Agent Orange.  Although Raynaud's was referred to, the 
statement provided by this physician essentially contain the 
conclusion reported by the veteran, not a medical diagnosis, 
opinion, or actual clinical findings.  In LeShore v. Brown, 8 
Vet. App. 406 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  Therefore the 
evidence, as it stands, lacks competent (medical) evidence of 
a connection between Raynaud's disease and disease or injury 
in service, or exposure to agent orange in service.  Nor is 
such a connection provided by statutory or regulatory 
presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's testimony is 
sufficient to show that he has experienced symptoms he 
relates to Raynaud's disease.  However, the Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Here, the only evidence regarding a cause of the 
condition consists of the veteran's assertions, but the Board 
points out that the assertions of a lay party on matters of 
medical causation of a disease or disability are not 
sufficient to make a claim well-grounded.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Therefore, the veteran's assertions, 
standing alone, do not constitute competent medical evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

To obtain further consideration of this matters, the veteran 
may file a claim supported by medical evidence tending to 
show a connection between service and Raynaud's disease.  

Higher Initial Evaluation for Service-Connected Prostate 
Cancer

Factual Background

Medical records show that the veteran was diagnosed with 
prostate cancer in November 1995.  A radical prostatectomy 
was performed in December 1995.  At that time, it was noted 
that the veteran had a past surgical history of a vasectomy.  
The post-operative records dated in 1996, reflect the 
restoration of erectile function and urinary control.  

On a visit in June 1997, it was noted that his PSA had been 
0.5, and that results of another PSA had not been faxed in at 
that point.  He reported having excellent urinary control and 
erectile function.  CVA and abdomen were unchanged, external 
genitalia were normal, and prostatic fossa was empty.  

On a visit in September 1997, the veteran reported that he 
had excellent urinary control and full erectile function.  He 
had no problems relative to his disease.  There was no CVA 
tenderness.  The abdomen was supple without palpable mass or 
organomegaly.  External genitalia were normal, and the 
prostatic fossa was empty.  

In December 1997, his PSA was 0.5 ng/ml.  He had excellent 
urinary control.  Erectile function was full and he was fully 
rehabilitated.  There was no CVA tenderness.  The abdomen was 
supple without palpable mass or organomegaly.  External 
genitalia were normal, and the prostatic fossa was empty.  

In April 1998, it was noted that his PSA remained at less 
than 0.5 ng/ml.  He continued to have excellent urinary 
control and good erectile function.  There was no CVA 
tenderness.  The abdomen was supple without palpable mass or 
organomegaly.  The external genitalia were normal, and the 
prostatic fossa was empty.  

In a July 1998 decision, the RO granted the claim of service 
connection for prostate cancer, status post radical 
prostatectomy as related to Agent Orange exposure.  A 
noncompensable rating was assigned, effective April 20, 1997 
(one year earlier than date of receipt of claim following 
liberalizing law or VA issue (amending 38 C.F.R. § 3.309(e) 
to include prostate cancer) effective November 7, 1996; see 
61 Fed. Reg. 57586-57589 (1996)).  38 C.F.R. § 3.114.

In May 2000, the veteran testified that for the most part, he 
does not have problems with incontinence and erectile 
dysfunction.  His primary problems involve lifting and the 
inability to run or perform something continuously even 
though he is not tired physically, and he ends up leaking.  
Prior to his surgery, he could engage in strenuous activities 
on a frequent basis.  Now, engaging in those same activities 
is problematic since they involve the use of stomach muscles.  
He does not need to wear pads because he avoids strenuous 
activities.  He urinates about three times a day.  He easily 
urinates about at least every two to three hours.  During the 
course of an eight-hour day, he goes about three to four 
times.  He urinates before going to bed, and does not drink 
liquids.  He does not have ejaculations.

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

In this case, the veteran was scheduled for examinations to 
determine the nature and severity of his service-connected 
disability.  However, on various occasions, the veteran has 
explicitly stated that he refuses to appear for a VA 
examination and that he would prefer that the disability be 
rated based on the private physician reports of record. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his prostate cancer, status post 
proctectomy.  Thus the Board must consider the rating, and, 
if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disability at 
issue, the Board finds that the evidence does not demonstrate 
that there was in increase or decrease in the disability that 
would suggest the need for staged ratings. 

Service connection is currently in effect for prostate 
cancer, status post radical prostatectomy, rated as 
noncompensable under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (1999).  Diagnostic Code 7528 
contemplates malignant neoplasms of the genitourinary system, 
and provides for the assignment of a total rating of 100 
percent.  In a notation following Diagnostic Code 7528, it is 
provided that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  It is further 
noted that any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  It is further noted that if there has 
been no local reoccurrence or metastasis, the condition is to 
be rated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.

In this case, the evidence shows that there has been no local 
reoccurrence or metastasis and there are no indications 
regarding renal dysfunction.  Therefore, the veteran's 
disability will be rated as voiding dysfunction.  Under 
38 C.F.R. § 4.115b, voiding dysfunction is rated on 
particular conditions such as urine leakage, frequency, or 
obstructed voiding.  In this case, the veteran has not 
complained of obstructed voiding, therefore the criteria used 
to rate that particular aspect of voiding dysfunction will 
not be applied here.  

In this case, the veteran has noted that there is a problem 
with urine leakage when engaging in strenuous activities.  
For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, a minimum 
rating of 20 percent is assigned when the wearing of 
absorbent materials which must be changed less than 2 times 
per day is required.  Here, the medical evidence of record 
and the veteran's testimony clearly indicate that the use of 
absorbent materials is not required.  Therefore, a 
noncompensable evaluation would adequately represent the 
degree of disability with regard to urinary incontinence, and 
there is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999).  However, there is such a question 
when applying the criteria used to rate urinary frequency.  

A 10 percent rating is assigned for urinary frequency with 
daytime voiding interval is between two and three hours, or 
with awakening to void two times per night.  A 20 percent 
rating is warranted for urinary frequency with daytime 
voiding interval between one and two hours, or with awakening 
to void three to four times per night.  A 40 percent rating 
is assigned for urinary frequency with daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  

During the hearing, the veteran did testify that he urinates 
about three times during the day (working day), and that he 
easily urinates every two to three hours during the day.  He 
also noted that he urinates about three to four times during 
an eight-hour day.  Given this, the Board finds that the 
criteria for a 10 percent rating have been met.  From the 
reported length of intervals between voiding, it is 
reasonable to conclude that the disability picture presented 
is not closer to and does not meet the criteria for a 20 
percent rating, therefore there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than the 
rating for urinary frequency, do not provide a basis to 
assign an evaluation higher than the 10 percent rating 
assigned by this decision.  

Since the veteran underwent a radical prostatectomy and he 
testified that he no longer has ejaculations, it would appear 
that the provisions for loss of use of a creative organ under 
38 C.F.R. § 3.350 would apply here.  However, the medical 
records reflect reports that there is full erectile function 
and a review of the past surgical history reported in the 
December 1995 surgical report indicates that the veteran had 
undergone a vasectomy.  Therefore, loss of use of a creative 
organ has not been demonstrated in this instance.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a compensable rating of 10 percent 
is warranted for his service-connected prostate cancer, 
status post-radical prostatectomy, based on voiding 
dysfunction/frequency.  Therefore, the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.





ORDER

The claim of entitlement to service connection for Raynaud's 
disease is not well grounded, and the appeal is denied.  

Entitlement to a compensable evaluation of 10 percent for 
service-connected prostate cancer, status post-radical 
prostatectomy, has been established, and the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.  


REMAND

Service Connection for PTSD and Peripheral Neuropathy

As noted in the Introduction, the claims of service 
connection for PTSD and peripheral neuropathy were subjects 
of the veteran's notice of disagreement in May 1999.  He is 
entitled to a statement of the case on these issues.  

Accordingly, these issues are remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing the issues of service 
connection for PTSD and service 
connection for peripheral neuropathy.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



